United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT

                                  ___________

                                  No. 97-1384
                                  ___________

Bruce Bell, Jr.,                         *
                                         *
             Appellant,                  *
                                         * Appeal         from     the     United
States
    v.                                   * District Court for the
                                         * Eastern    District    of
Arkansas.
Shirley S. Chater, Commissioner,                                              *
S o c i a l Security Administration,                                          *
     (UNPUBLISHED)
                             *
           Appellee.         *
                        ___________

                                           Submitted: October 3, 1997
                                                    Filed: October 14,
1997
                                  ___________

Before WOLLMAN, LOKEN, and HANSEN, Circuit Judges.
                      ___________

PER CURIAM.
    Bruce Bell, Jr., appeals the district court’s1 order
granting summary judgment affirming the Commissioner’s
decision to deny Bell disability insurance benefits and
supplemental security income. After reviewing the record
and   the   parties’   submissions,  we   conclude   the


       1
       The Honorable H. David Young, United States Magistrate Judge for the
Eastern District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
Commissioner’s decision   is     supported   by   substantial
evidence on the




                           -2-
record as a whole. See Piepgras v. Chater, 76 F.3d 233,
236 (8th Cir. 1996) (standard of review).      We further
conclude the district court did not abuse its discretion
in denying Bell’s motion to supplement the record and
remand. See Geigle v. Sullivan, 961 F.2d 1395, 1397 (8th
Cir. 1992) (standard of review); Woolf v. Shalala, 3 F.3d
1210, 1215 (8th Cir. 1993) (circumstances permitting 42
U.S.C. § 405(g) remand).

    Accordingly, we affirm the judgment of the district
court. See 8th Cir. R. 47B.

    A true copy.

          Attest:

                   CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                  -3-